DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/21/2020 has been entered.

Allowable Subject Matter
Claims 6, 10-15, 17-19, 22, 53, 54, and 57-60 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding independent claim 6, as amended, the prior art fails to teach or fairly suggest, in addition to the accompanying features of the claim, the following in italics:
A chassis system comprising:
a chassis housing defining an interior including opposing first and second inner surfaces; 
a first guide member carried by the chassis housing and defining an open-ended slot recessed into the first guide member;
a second guide member carried by the chassis housing and defining a slot recessed into the second guide member, the slot extending along a respective axis, the second guide member including a 
a blade including a base carrying equipment the blade carrying a first rail fixed to the base and configured to slide within the open-ended slot of the first guide member;
an intermediate guide member carried by the blade, the intermediate guide member defining a second rail configured to slide within the slot of the second guide member, the second rail engaging the rearward tab of the forward latching member when the blade is disposed within the chassis housing to inhibit forward movement of the second rail relative to the chassis housing, and the second rail engaging the forward tab of the rearward latching member when the blade is disposed within the chassis housing to inhibit rearward movement of the second rail relative to the chassis housing; and
a latching arrangement carried by the blade, the latching arrangement enabling the base and equipment to move relative to the intermediate guide member between a plurality of discrete positions while the second rail is held between the forward and rearward tabs, the latching arrangement being configured to lock the blade relative to the intermediate guide member in any of the discrete positions.
Claims 10-15, 17-19, 22, 53, 54, and 57-59 are allowable by virtue of their dependency.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY A EL SHAMMAA whose telephone number is (571)272-2469.  The examiner can normally be reached on Mon-Fri, 9am-6pm (flexible schedule).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg can be reached on 571-270-1739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARY A EL-SHAMMAA/Examiner, Art Unit 2883                                                                                                                                                                                                        
/THOMAS A HOLLWEG/Supervisory Patent Examiner, Art Unit 2883